Third District Court of Appeal
                               State of Florida

                       Opinion filed January 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2106
                       Lower Tribunal No. 17-20925
                          ________________


         Sociedad Comercial Recmetal Cia. Ltda., etc.,
                                  Appellant,

                                     vs.

                   AMI Trading (U.S.A.), Inc., etc.,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

      Osorio Internacional, P.A., and Carlos F. Osorio and Raúl A. Reichard,
for appellant.

      Polsinelli PC, and Brendan I. Herbert and Henry H. Bolz IV, for
appellee.


Before FERNANDEZ, SCALES and HENDON, JJ.

     PER CURIAM.

     Affirmed.